Title: To George Washington from Solomon Hailing, 10 March 1790
From: Hailing, Solomon
To: Washington, George



Newbern—North Carolina 10th March 1790

To the President of the United States, The Petition of Solomon Halling Most humbly sheweth,
That your Petitioner is a native of the United States, has been a Citizen of the State of North Carolina and a resident in the town of Newbern for seven years past.
That, He has served in the General Continental Hospitals of the United States, as a Mate, a Junior, and a Senior Surgeon.
That, his character as an officer and a Citizen have ever been unimpeachable, And,
That having been always attached to the interests of his Country He is induced to make this application to the President of the United States for the appointment to the office of Marshal of the Federal Court, for the State of North Carolina.

Should he be deemed worthy of this trust—his utmost abilities shall be exerted, to render every satisfaction in the discharge of the duties thereto annexed. And your Petitioner as in duty bound Shall ever pray &c.

Solomon Hailing

